I respectfully dissent from the majority's view that the findings of fact and conclusions of law are not sufficient.  All three substantive assignments of error are addressed by the trial court in her findings of fact.  Specifically, on the issue of manifest weight in Assignment of Error II, the trial court finds appellant failed in the proof of his claim that 1) a contract existed and 2) monies were paid by decedent. (Findings of fact #9, 10, 13, 16, 17, 18  19)  The trial court also found the contract was for more than one year and it was not memorialized in written form.  (Findings of fact 7  8)  I would find that these findings are sufficient when read in total to fulfill the requirements of Civ.R. 52.
I would deny Assignment of Error I and address the remaining assignments of error.